DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the foam wall with straight surfaces and the slip cover with an elliptical cylindrical interior space (claim 17) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  See the Section 112(a) and (b) rejections below for more discussion.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17 and 20-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 17, the disclosure fails to describe a foam wall with straight inner and outer sides and a slip cover defining an elliptical cylindrical interior space.  The elliptical nature of the slip cover is the overall shape of the lounge when looking down on it, and the cylindrical nature of the slip cover is the shape of the portion receiving the foam wall (i.e. the cross section of the portion receiving foam wall).  However, the cross section of the foam wall is not a cylinder because it has straight inner and outer surfaces.  The disclosure does not support having a cover that has a cylindrical cross section and a foam wall cross section that is not cylindrical.
Claims 20-25 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, it is unclear how the foam wall can have an inner surface that is straight and parallel to a straight outer surface while the slip cover defines a cylindrical interior.  As discussed in the Section 112(a) rejection, it appears from the disclosure that the cylindrical interior would be for the foam wall, which is not a cylinder (because it has straight inner and outer surfaces).  If, alternatively, applicant intends that the view looking down on the lounge is both elliptical and cylindrical, then this is not clear because these two terms describe two different shapes.
Claims 20-25 depend from the above claim(s) and are rejected for the above reason as they do not cure the deficiency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 14, 31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,088,139 to Bloom in view of US Patent 6,199,230 to Parikh and US Patent 6,505,366 to Lied.
Regarding claim 14, Bloom discloses a lounge, comprising: a base (10); and a sidewall (20) connected to the base; the sidewall having an inner surface and an outer surface interconnected by a top end (Fig. 2); the lounge having an open configuration and a closed configuration (the lounge is capable of an open and closed configuration); in the open configuration, the sidewall is upstanding from the base and encompasses the base to define an interior of the lounge (Fig. 2); only one fastener (either the lower fastener (32, 34) or two opposing fasteners (32, 34), whichever are used to secure the u-shape (see below for u-shape capability); note the claim preamble uses “comprising”, which allows for additional elements, including additional fasteners that are not used to secure the u-shape) sized and configured to maintain the closed configuration; the fastener comprising a first end (32) releasably connectable to a second end (34); wherein in the closed configuration, the sidewall includes a u-shape (when the lower fasteners (32, 34) or two opposing fasteners (32, 34) are connected, the sidewall (20) can be moved inward (in Fig. 1), forming the claimed U-shape).  Bloom’s sidewall is round and therefore fails to disclose an entire inner surface being parallel to the outer surface of the sidewall.  However, Parikh discloses an infant mat with a block-shaped sidewall.  It would have been obvious to one of ordinary skill to have made Bloom’s sidewall block-shaped because doing so only involves a simple substitution of one known, equivalent sidewall shape for another to obtain predictable results.  Further, 

Regarding claim 34, the combination from claim 14 discloses wherein the U-shape defines an open end and the fastener is located to bridge the open end of the U-shape (with fastener 32/34 secured as described in the claim 14 rejection, the fastener would bridge the open end as claimed).
Allowable Subject Matter
Claims 1, 5 and 26-30 are allowed.
Response to Arguments
Applicant's arguments filed 11/5/2021 have been fully considered but are not persuasive. 
As to applicant’s argument that the entire sidewall would not form the u-shape (page 10), the prior art being capable of a closed configuration as recited would satisfy the claim.  In this case, Bloom is capable of having the entire sidewall form a u-shape, as described in the rejection.
As to applicant’s argument that Bloom does not form a nested u-shape (page 10), the prior art being capable of forming a nested u-shape would satisfy the claim.  Bloom is capable of forming a nested u-shape as claimed.  
As to applicant’s argument that Lied and Bloom alone do not disclose a curved major axis (page 13), when Bloom’s shape is modified to an oval by Lied and the 
As to applicant’s argument that the fasteners cannot be placed anywhere along the sidewall (page 14), see the rejection of claim 14, which states that it would have been obvious to place the fasteners at the top and sides of the oval because this would lead to a balanced, symmetrical distribution of the Velcro over the lounge sidewall.  Further, placing the Velcro in these locations would have only involved choosing from a finite number of predictable locations for the Velcro pieces, and a mere rearrangement of known parts having predictable results.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  See also how the fasteners are symmetrically distributed in Bloom Fig. 3, which leads to balanced and symmetrical folding (shown in Fig. 4).
As to the argument regarding claim 17 (page 14+), see the Section 112(a) and 112(b) rejections of claim 17 above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734